
Exhibit 10.7.10





Summary Description of November 2, 2009 Compensation Committee Action On
2010 Executive Base Salaries and 2009 Executive Bonus Opportunities


At a meeting held on November 2, 2009, the Compensation Committee of the Board
of Directors of CBL & Associates Properties, Inc. (the “Company”) approved the
actions described below affecting the compensation of the following three
individuals who currently qualify as “named executive officers” of the Company
pursuant to Item 402(a)(3) of Securities and Exchange Commission Regulation S-K:


Name:
Title:
Charles B. Lebovitz
Chairman of the Board and
Chief Executive Officer
John N. Foy
Vice Chairman of the Board, Chief Financial Officer and Treasurer
Stephen D. Lebovitz
Director, President and Secretary



The Compensation Committee decided to maintain 2010 Base Salaries for the
Company’s named executive officers at 2009 levels. Accordingly, the 2010 Base
Salary levels for the Company’s named executive officers will be the same as
those reflected for the current year in the Company’s Proxy Statement for its
2009 Annual Meeting of Stockholders (the “2009 Proxy Statement”).


Additionally, the Compensation Committee approved the annual bonus compensation
that each of the named executive officers could receive for performance during
the 2009 fiscal year, based on the performance factors similar to those used in
determining bonuses in prior years for each such officer as described in the
2009 Proxy Statement. Management also recommended that these bonuses, like those
of all other Company employees, be subject to a 50% reduction in light of
current economic conditions and the Company’s ongoing cost containment policies,
and the Compensation Committee agreed with management’s recommendation.  After
reflecting these reductions, the fiscal 2009 bonuses approved for each of the
named executive officers were as follows: Charles B. Lebovitz – $337,500; John
N. Foy – $ 337,500 and Stephen D. Lebovitz – $337,500.


